Citation Nr: 0402736	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  02-08 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 8, 
2000 for the assignment of a 100 percent disability rating 
for service connected post traumatic stress disorder (PTSD) 
based on an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C. D.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1966 to February 
1969.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a June 1999 
rating decision of the Pittsburgh, Pennsylvania Regional 
Office (RO).  

In June 1999 the RO granted service connection for PTSD and 
assigned a 50 percent rating.  The veteran timely perfected 
an appeal form that determination.  Accordingly the issue is 
as stated on the title page of this decision


FINDINGS OF FACT

1.  The veteran filed a claim received by the RO on May 27, 
1997 for service connection for PTSD.  

2.  The veteran was granted service connection for PTSD at a 
70% evaluation from May 27, 1997, and at a 100% evaluation 
from November 8, 2000 to December 31, 2000 based on a 
temporary total rating for hospitalization purposes, and a 
100 percent scheduler rating effective from January 1, 2001.

2.  From May 27 to November 7, 2000 the veteran's PTSD was 
productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent rating for the PTSD effective 
from May 27 to November 7, 2000 have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.7, Part 4, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

In view of the fact that this decision represents a grant of 
the benefit sought, the Board finds the requirements of the 
VCAA have been satisfied.  

Factual background

In May 1997 the veteran filed a claim of service connection 
for PTSD.  A February 1999 RO decision granted service 
connection for PTSD and assigned a 50% evaluation effective 
from May 27, 1997.  A June 1999 RO decision increased the 
veteran's evaluation for his service connected PTSD to a 70% 
evaluation, again from May 27, 1997.  The Board considers a 
statement from the veteran received in August 1999 as a 
timely notice of disagreement regarding the June 1999 
decision.  Accordingly the June 1999 decision is not final 
and the veteran's original claim remains open.  

The veteran received his first VA examination in September 
1997.  It was noted that, in April 1997, the veteran lost his 
temper at work, and destroyed work property, resulting in his 
dismissal.  The veteran reported that he had been seeing a 
psychiatrist for six years and was on various medications.  
Upon examination, the veteran's eye contact was poor.  His 
thoughts were logical.  His mood was anxious and depressed.  
His affect was restricted.  He denied any present suicidal or 
homicidal ideation.  He gave no evidence of a psychotic 
disorder.  He gave no evidence of gross cognitive 
dysfunction.  His ability to abstract was fair.  His judgment 
was fair.  The examiner noted that testing of the veteran was 
consistent with symptoms of PTSD and depression.  The veteran 
was assessed with a Global Assessment of Functioning (GAF) of 
45.

The veteran received a further VA examination in April 1999.  
The report of that examination indicates that the veteran had 
been working since March 1998 at the Goodwill computer 
recycling center part time, up to 35 hours a week.  The 
veteran reported that he would go out and do things such as 
going to restaurants and going shopping, but that he avoided 
large crowds, and would not go to the mall, to bars, or to 
ball games.  Upon examination, grooming and hygiene were 
poor.  Speech was relevant, coherent, and productive.  The 
veteran's moods were variable.  It was noted that at times he 
becomes extremely irritable; at other times he becomes 
extremely depressed.  He did indicate that his nightmares had 
not been bad recently, and had been occurring only once a 
month.  He denied flashbacks, but indicated that he was 
bothered by vivid memories and intrusive thoughts of Vietnam.  
He frequently felt hopeless and had passive wishes to die.  
At times he thought about killing himself.  He denied being 
hypervigilant, but reported that he was bothered by loud 
noises.  The veteran's concentration and memory were intact, 
but his insight and judgment were only fair.  Although the 
veteran was found to be employable and enjoying his current 
job, it was noted that his PTSD had severely impaired his 
social and family functioning, and when he has had more 
stressful jobs than this, his PTSD has severely affected his 
performance.  The veteran was found to have a current GAF of 
45.

The veteran received another VA examination in October 1999.  
The veteran at that time reported that he and his finance had 
broken off their engagement, and although they still lived 
together, they were no longer intimate.  He still had 
adequate to good relationships with his mother, two brothers, 
and a sister.  The veteran reported that he had little 
contact with his son.  He also noted little social 
involvement.  The veteran indicated that he continued to work 
part time at Goodwill Industries as a computer refurbisher.  
He indicated that he worked between nine hours and 32 hours a 
week there.  The veteran reported that on days when his 
symptoms were high or a stressor occurred, he would leave 
early, and his job was structured to allow for such problems.

The veteran reported memories of Vietnam that varied in 
frequency, and nightmares three to four times a month.  He 
noted that he would wake up due to nightmares, and his heart 
would be racing and he would be hyperventilating.  He 
indicated that he had distressing dreams of Vietnam and other 
traumatic imaginations.  He reported intrusive memories of 
Vietnam, and occasional flashbacks.  These flashbacks were of 
variable frequency and depended on external stimuli, but only 
lasted for a brief instant.  He experienced psychological and 
physiological reactivity to external or internal cues that 
reminded him of the traumatic events.  The veteran generally 
avoided people or places that aroused recollections of the 
trauma, but would focus on it at times.  For example, he will 
watch war movies.  He did not report any difficulty in 
reporting any important aspect of the trauma.  He experienced 
diminished interest and participation in activities, felt 
estranged from most other people and had a very foreshortened 
sense of the future.  For example, he said that he did not 
care if he died tomorrow.  He reported that the last time he 
thought about harming himself and was at the point of doing 
so occurred approximately a month or two prior to the 
examination.  The veteran had significant irritability and 
outbursts of temper at times.  He would experience road rage, 
and called his ex fiancée names at times.  He had difficulty 
concentrating and had an exaggerated startle effect.

The examiner noted that, in addition to the PTSD symptoms 
noted previously, the veteran also experienced depression of 
significant severity.  He experienced depressed moods most of 
the day, nearly every day, anhedonia, sleep disruption, 
fatigue, loss of energy, inappropriate guilt, poor self-
esteem, diminished concentration, and suicidal thoughts.

Upon examination the veteran was alert and oriented.  Spoken 
language was fluent, coherent, goal directed, and normal in 
rate.  He did not exhibit any latency in response.  The 
veteran cooperated and his motivation was adequate.  The 
veteran made generally good eye contact.  His social skills 
were within normal limits.  His affect was depressed 
throughout the interview, but he did smile very slightly on 
one or two occasions.  He was not experiencing any common 
psychotic symptoms such as hallucinations or paranoia.  He 
did not experience any ritualistic behaviors or impaired 
impulse control other than his anger management problems.  
This insight appeared within normal limits, though his 
judgment as indicated by his passivity in obtaining treatment 
for his PTSD was questionable.  The veteran did not exhibit 
any deficits to functioning as observable through 
conversation.  He did report a decrease in concentration and 
some difficulty with his memory.  The veteran was diagnosed 
with chronic post-traumatic stress disorder with a current 
GAF of 40.  The examiner reported that the veteran continued 
to suffer from symptoms of PTSD and secondary depression.  
The examiner indicated that, while the veteran was employed 
on a part-time basis, this was in a sheltered workshop and 
his symptoms were of sufficient severity to prevent him from 
being employed full-time in a non sheltered environment.  
While his symptoms were essentially unchanged since the last 
examination, they were, in the examiner's opinion, of 
sufficient severity to render him unemployable in any setting 
other than a part-time sheltered setting.  The examiner noted 
that the veteran reported some deterioration in his 
functioning and increased symptom severity since the time of 
his prior examination, as the result of increasing PTSD and 
also dissolution of his engagement.  Nonetheless the examiner 
indicated that the veteran continued to work at Goodwill 
demonstrating some current ability to be employed at least in 
a flexible setting such as the one he was currently in.   He 
exhibited severe impairment in his social functioning 
however.  By his report he was unlikely to be able to 
function in any other competitive employment unless he could 
have the flexibility that he had in his current job.

The veteran was hospitalized at a VA facility from November 
15 to December 22, 2000.  The diagnosis was PTSD and the GAF 
was 50.

Received on November 2000 was a statement from the 
representative requesting an increased rating.  In a February 
2001 the RO in part assigned a 100 percent rating for 
temporary hospitalization under 38 C.F.R. § 4.29 (2003) 
effective from November 8 to December 31, 2001, and a 100 
percent scheduler evaluation thereafter.

The veteran received an additional VA examination in January 
2001.  The report of that examination indicates that the 
veteran was well oriented, cooperative, and relevant.  His 
mood appeared depressed, and his affect was restricted.  He 
reported that he did have off and on suicidal thoughts, but 
he did not plan to act on them.  Testing placed him in the 
range of severe clinical depression.  There were cognitive 
and vegetative features of depression.  He described feeling 
discouraged about the future, feeling too tired to do almost 
anything, and loss of all sexual drive.  He denied psychotic 
symptoms and none manifested during the interview.  His 
insight and judgment were considered to be fair.  All of his 
recent and remote memory was grossly intact.  He reported 
numerous symptoms consistent with the diagnosis of chronic 
PTSD, including intrusive combat memories, and intrusive 
combat nightmares, from which he woke up startled and had 
difficulty getting back to sleep.  He described having brief 
flashbacks to combat experiences.  He reported that 
experience triggers for him included loud noises and hearing 
helicopters flying overhead.  He described being uninterested 
in activities that he used be interested in such as getting 
together with friends and going to sporting events.  He 
described emotional numbing.  He said that although he did 
love his wife and his son, he had difficulty expressing those 
feelings.  He described being irritable and subject to 
unpredictable angry outbursts particularly in work settings, 
in traffic, and in relationships.  He reported difficulty 
concentrating, and did appear to be having difficulty 
concentrating during the interview, and had to be redirected.  
He reported feeling alert and on guard, and having to check 
doors and windows.  The veteran kept a gun beside him while 
he was in bed due to feeling unsafe without it.  When 
questioned about this, he said that other providers have 
reiterated that this was dangerous for someone with his 
condition to be doing, and he agreed to discuss this again 
with his providers.  He reported that he tries to avoid 
thinking about his military experiences and doing activities 
that remind him of them, but that this is very difficult.  
The veteran was diagnosed with chronic severe PTSD, with a 
GAF of 40.  The examiner noted that the veteran presented 
himself in a very similar manner to descriptions of himself 
in the prior three compensation and pension examinations, as 
was in his psychiatric records.  The examiner indicated that 
the veteran continued to suffer from severe PTSD and 
secondary depression.  It was noted that the veteran had 
attempted a number of times to maintain employment, but had 
lost jobs due to the severe episodes of rage.  The veteran 
was noted to be very isolated and avoidant.  It was noted 
that in the last examination, he was considered to have been 
unemployable in any manner other than a part-time sheltered 
setting such as Goodwill.  He eventually lost that 
employment.  The examiner opined that given the above, the 
veteran's need for a 45 day inpatient stay at a VA in New 
Jersey, and his psychiatric admission the present facility, 
the veteran was considered to be completely unemployable due 
to the severity of his PTSD as well as his depression 
secondary to PTSD.

The veteran received a hearing before the RO in August 2002.  
The transcript of his hearing indicates that the veteran 
reported that he worked for Goodwill from 1998 until 2000, 
repairing computers.  The veteran was scheduled to work 32 
hours a week, however he did not work 32 hours every week.  
The veteran indicated that after he left that job he 
attempted to work at other jobs but was not able to.  
Testimony was also received from the veteran's former spouse.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based, as far as can 
practicably be determined, on the average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2002). Each service-connected disability is rated on the 
basis of specific criteria identified by diagnostic codes. 38 
C.F.R. § 4.27 (2003).

The RO has assigned a 70 percent initial rating for PTSD 
prior to November 8, 2000 in accordance with the criteria set 
forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 
4, Diagnostic Code 9411 (2003).

Diagnostic Code 9411, a 70 percent rating is to be assigned 
for occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Furthermore, a Global Assessment of Functioning (GAF) rating 
is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  A GAF of 41 to 50 is defined as 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, and frequent shoplifter) or any serious impairment 
in social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).

The evidence shows that through out the appeal period the 
veteran's PTSD has resulted in significant impairment.  When 
evaluated in April 1997 he was anxious, depressed and his 
affect was restricted.  He was also suicidal and depressed.  
The April 1999 VA examination in addition showed poor hygiene 
and the examiner noted that the PTSD had severely impaired 
his social and family functioning, and when he has had more 
stressful jobs than this, his PTSD has severely affected his 
performance.   

Furthermore the October 1999 examination showed depressed, 
anhedonia; sleep disruption, fatigue, loss of energy, 
inappropriate guilt, poor self-esteem, diminished 
concentration, and suicidal thoughts, anger management 
problems and memory impairment.  Furthermore the examiner 
indicated that the veteran's part-time employment was in a 
sheltered workshop and his symptoms were of sufficient 
severity to prevent him from being employed full-time in a 
non-sheltered environment.  Also his GAF scores were 45, 45, 
and 40 respectively.  The GAF of 45 is indicative of serious 
impairment and the GAF of 40 is indicative of some impairment 
in reality testing or communication or any major impairment 
in several areas.  

After reviewing the record the Board finds that the degree of 
disability resulting from the PTSD more nearly approximates 
the criteria for a 100 percent scheduler evaluation.  
38 C.F.R. § 4.7 (2003).  Accordingly, a 100 percent rating is 
warranted from May 27 1997 to November 7, 2000.  This is the 
highest rating warranted  during the appeal period.  
Fenderson v. West, 12 Vet App 119 (1999).


ORDER

Entitlement to an effective date of May 27, 1997, for the 
assignment of a 100 percent disability rating for PTSD based 
on an initial grant of service connection is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



